Citation Nr: 1412510	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-29 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of Post-9/11 GI BILL (Chapter 33) education benefits beyond 21 months and 7 days.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran had honorable active service from January 1983 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma (RO), which denied the benefit sought on appeal.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  In May 2009, the RO received the Veteran's electronically filed application for educational benefits under the Post-9/11 GI BILL program (Chapter 33) in lieu of benefits under the Montgomery GI BILL (MGIB) program (Chapter 30).

2.  In May 2009, the RO issued the Veteran a letter indicating that he was eligible for 21 months and 7 days of Post-9/11 GI BILL benefits as those were the remaining benefits left on his MGIB.  

3.  As of August 5, 2011, the Veteran had no remaining Post-9/11 GI BILL benefits available.  


CONCLUSION OF LAW

Entitlement to additional educational assistance, in excess of 21 months and 7 days, under the Post-9/11 GI BILL is not shown.  38 U.S.C.A. §§ 3301-24 (West Supp. 2013); 38 C.F.R. §§ 21.9520, 21.9550 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In the present case, the Board acknowledges that no VCAA letter was sent to the Veteran.

However, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for education claims, not the VCAA.  VA's duty to notify is outlined under 38 C.F.R. § 21.1031(b) and the duty to assist is outlined under 38 C.F.R. § 21.1032. 

However, in the present case, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Legal Criteria and Analysis

The Veteran requests a 6-month extension for his Chapter 33 education benefits.  He contends that he was not fully informed of the fact that he would lose eligibility for the one year extension if he switched from the MGIB education benefits (Chapter 30) the Post-9/11 GI BILL benefits (Chapter 33).  

In May 2009, the RO received the Veteran's electronically filed application for educational benefits under Post-9/11 GI BILL in lieu of benefits under MGIB.  Later that month, the Veteran's application was approved.  He was informed that he only had 21 months and 7 days of Post-9/11 GI BILL benefits as that was the remaining MGIB benefit.  See 38 C.F.R. § 21.9520(a).  

In April 2011, the Veteran requested that his Post-9/11 GI BILL benefits be extended for 6 months so he could complete his business degree.  As of August 5, 2011, the Veteran had no remaining Post-9/11 GI BILL benefits remaining.  

In accordance with 38 C.F.R. § 21.9520(c)(1)(i), after an individual has applied for basic educational assistance benefits under the provisions of Chapter 33, and has met the minimum service requirements in paragraph (a) and (b), that individual then makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapters 106a, 1606, or 1607. 

Pursuant to 38 C.F.R. § 21.9520(c)(2), an individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following: (i) identification information (including the name, social security number and address); (ii) if applicable, an election to receive benefits under Chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., 'I elect to receive benefits under the Post-9/11-GI BILL in lieu of benefits under the Montgomery GI BILL - Active Duty (Chapter 30) program.'); (iii) the date the individual wants the election to be effective (e.g., 'I want this election to take effect on August 1, 2009.').  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) an acknowledgement that the election is irrevocable (e.g., 'I understand that my election is irrevocable and may not be changed.'). 

The criteria listed under 38 C.F.R. §21.9520(c)(2) are disjunctive rather than conjunctive which means only one of the requirements under this provision must be met for irrevocability to occur.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (noting that only one disjunctive "or" requirement must be met to satisfy the regulatory provision).  Thus, based on the above-referenced regulatory provisions, an election to receive benefits under Chapter 33 can become irrevocable upon completion and submission of a VA Form 22-1990.  A review of the Veteran's claims file reflects that he did in fact complete the appropriate form and it was electronically submitted and reviewed by VA.  In the alternative, a Veteran has the option to either submit a transfer-of-entitlement designation under this chapter to the Department of Defense, or submit a written statement which includes the four specified criteria listed under 38 C.F.R. §21.9520(c)(2)(i)-(iv) in order for irrevocability to occur.  If a Veteran has opted to submit a written statement, then his or her election to receive benefits under Chapter 33 becomes irrevocable only when all four specified criteria are met. 

In this case, the irrevocability criteria listed under 38 C.F.R. § 21.9520(c)(2) have been met.  Moreover, the Veteran has not contended that he did not know his election was irrevocable.  Although the record does not contain an acknowledgement on the part of the Veteran reflecting awareness of the irrevocability criteria, the regulation does not explicitly impose this requirement on VA Form 22-1990.  Indeed, the regulation does not specify that a completed VA Form 22-1990 must include a statement from the Veteran acknowledging that her election for Post-9/11 GI BILL program in lieu of benefits under the MGIB program is irrevocable.  The regulation only requires that VA Form 22-1990 be properly completed for irrevocability to take effect.  In other words, acknowledgement by the Veteran that his election for Chapter 33 benefits in lieu of Chapter 30 benefits is irrevocable is only necessary when the Veteran has opted to submit a written statement seeking Chapter 33 benefits, as an alternative to properly completing the VA Form 22-1990 or submitting a transfer-of-entitlement designation under this chapter to the Department of Defense for these benefits. 

Moreover, the United States Court of Appeals for Veterans Claims (Court) has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926). Thus, VA's electronic application program is deemed to have been properly developed to comply with the legal requirements for these benefits, including the irrevocable election as required under 38 C.F.R. § 21.9520(c)(1)(i).  Further, a review of VA's website for filing the electronic application, http://www.gibill.va.gov, includes general information noting that the election for benefits under the Post-9/11 GI Bill is irrevocable. See http://www.gibill.va.gov/documents/pamphlets/ch33_pamphlet.pdf.

Thus, the Board finds that the irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2) have been met and the Veteran did make an irrevocable election for educational benefits under the Post-9/11 GI BILL program when he completed the electronic (online) application.  As such, his election for Post-9/11 GI BILL benefits is irrevocable and cannot be rescinded.  There is no basis under the law to extend his benefits beyond the 21 months and 7 days that he has remaining.  Further, there is no basis under the law to provide a six-month extension. 

The Board is sympathetic to the Veteran and his circumstances and is aware of his successes at business school, but simply put, there is no legal or statutory authority to allow for a six-month extension to his Post-9/11 GI BILL benefits.  

Regardless of the equities of the Veteran's situation (particularly regarding the Veteran's contention that he did not know that applying for Post-9/11 GI BILL in lieu of MGIB benefits would cause him to lose the 12-month extension of benefits), VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994), (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].

Ultimately, the Board has no discretion to afford benefits where basic eligibility is not established under the law and the Veteran's request for a six-month extension of Post-9/11 GI BILL benefits must be denied.



ORDER

Entitlement to educational assistance benefits under the Post-9/11 GI BILL in excess of 21 months and 7 days is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


